Citation Nr: 1135375	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-38 270	)	DATE
	)
	)


THE ISSUE

Whether a May 7, 1993, decision by the Board of Veterans' Appeals (Board) denying entitlement to service connection for a seizure disorder should be revised or reversed on the grounds of clear and unmistakable error.

(The issue of entitlement to an effective date earlier than June 10, 2003, for the award of service connection for a seizure disorder is the subject of a separate Board decision to be issued concurrently with this one.)


REPRESENTATION

Moving party represented by:  Brooks S. McDaniel, Agent


APPEARANCE AT ORAL ARGUMENT

Appellant, JM, LH



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to March 1987.

This case comes before the Board on motion by the appellant asserting clear and unmistakable error in the May 7, 1993, Board decision, which denied entitlement to service connection for a seizure disorder.  


FINDING OF FACT

The May 1993 Board decision that denied entitlement to service connection for a seizure disorder was supported by the evidence then of record and was not undebatably erroneous; the record does not demonstrate that the correct facts, as they were known on May 7, 1993, were not before the Board, or that the Board incorrectly applied statutory or regulatory provisions extant at that time such that the outcome of the claim would have been manifestly different but for the error. 


CONCLUSION OF LAW

The Board's May 7, 1993 decision denying entitlement to service connection for a seizure disorder was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this motion as a matter of law.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA has no applicability to claims of clear and unmistakable error in prior Board decisions, and that VA's duties to notify and assist contained in the VCAA are not applicable to such motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); see also VAOPGCPREC 12-2001.

The appellant contends that the May 1993 Board decision contains clear and unmistakable error.  In that decision, the Board denied the appellant entitlement to service connection for a seizure disorder.  

Review of May 1993 Board decision

At the time of the May 1993 Board decision, the relevant evidence of record consisted of service treatment records, VA examination reports, medical records from Walter Reed, the appellant's contentions, and her application for compensation benefits.  

In the May 1993 Board decision, it denied the Veteran's claim and provided the following rationale, in part:  

The Board finds the greater weight of the evidence to be against the appellant's claim.  An objective review of the medical evidence, both service and post service, does not establish a relationship between her seizures, first reported clinically in August 1987 and diagnosed as a secondary syndrome to arteriovenous malformation of the left parietal region of the appellant's brain, to any event or medical treatment in service.  Service medical records are completely negative for the incurrence of a head injury or for any treatment related to residuals of the claimed head injury.  Notwithstanding the appellant's statements made contemporaneous with her claim to the contrary, there is no evidence to establish that she sustained a head injury or lost consciousness when she was struck by a car in September 1986.  At that time, her injuries were significant only for an abrasion to her left lower leg and a fracture of the right metatarsal bone.  Further, service records are devoid of clinical evidence showing the onset of a seizure disorder, either secondary to the claimed head injury, or on any other etiological basis.

The Board has considered the statements advanced by Drs. Lorr, George, and Brandvold; however, we find that their statements alone, submitted after the appellant filed her claim for service connection for a seizure disorder in September 1989, to be of less probative value when viewed in light of the objective medical evidence of record which is negative for a head injury sustained in service or at any time thereafter, and which places the onset of a seizure disorder, diagnosed as a secondary syndrome associated with an arteriovenous malformation, no earlier than August 1987.  Dr. George's testimony was significant for his opinion that arteriovenous malformations were not commonly associated with head trauma.

The Board considers the statements advanced by the appellant and [redacted] as to the onset of her seizure disorder to be of questionable credibility when viewed in light of the objective evidence of record.  The appellant has made numerous contradictory statements as to the onset of her seizure disorder: In her January 1990 statement to Congressman Hoyer, she states that her first seizure occurred in February 1987.  In her hearing testimony, she places the onset of her seizures in October 1986, shortly after her accident.  Concerning her accident, she has made a number of statements which indicate that she struck her head and lost consciousness.  The contemporaneous medical evidence showing treatment for her injuries, as well as the ground mishap report of accident are completely negative for any indication that she sustained a head injury, or that she lost consciousness.  Ms. [redacted]'s April 1990 statement, to the effect that the appellant first sustained a seizure in October 1986, is similarly inconsistent when viewed in conjunction with the appellant's various and inconsistent statements concerning the onset of seizures.  Considering that the appellant was hospitalized for almost the entire month of October 1986, Ms. [redacted]'s recent statement that she witnessed the appellant's first seizure '[d]uring the month of October 1986' appears, in the opinion of the Board, to place her recollections into question.  There is no objective evidence of record which establishes the onset of a seizure disorder during the appellant's period of active duty in the United States Air Force.

Relevant Law and Regulations in 1993

The applicable law and regulations in effect at the time of the May 1993 Board decision are the same as those currently in effect.  (Back then, claimants needed to submit a well-grounded claim.  It is clear from the Board decision that it found the Veteran's claim well grounded.)

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131.  The regulations also state that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

VA must determine whether evidence supports the veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Legal Criteria & Clear and Unmistakable Error Analysis 

Under 38 U.S.C.A. § 7111, the Board may revise a prior Board decision on the grounds of clear and unmistakable error.  Clear and unmistakable error is defined as:

A very specific and rare kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

38 C.F.R. § 20.1403(a) (2010).  

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be deemed clear and unmistakable.  38 C.F.R. § 20.1403(c) (2010).  Examples of situations that are not clear and unmistakable include, a changed diagnosis, i.e., a new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and, allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d)(1)-(3) (2010).

A claim for clear and unmistakable error must be decided based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(b) (2010).

The crux of the appellant's argument that there was clear and unmistakable error in the May 1993 Board decision is based on the fact that there was evidence in the claims file that showed she had sustained a head injury.  In a January 2009 Board decision, it reopened the claim for entitlement to service connection for a seizure disorder and granted it.  The appellant argues that the evidence relied upon by the Board in reopening the claim and granting it was in the record at the time of the May 1993 decision.  Thus, the award of service connection should be granted as of the appellant's 1989 claim for compensation benefits.

After a review of the evidence of record at the time of the May 1993 decision and the law extant at that time, the Board finds that the Board decision denying entitlement to service connection for a seizure disorder was supported by the evidence then of record and was not undebatably erroneous.  First, the record does not demonstrate that the correct facts, as they were known in May 1993, were not before the Board in May 1993, or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error. 

Second, at the time of the May 1993 Board decision, there was evidence to support the Board's finding that the Veteran did not sustain a head injury in service.  For example, a September 1986 narrative summary shows the examiner wrote the Veteran had been hit by a car the prior day and that there was "No loss of consciousness."  The final diagnosis was abrasion on the left foot, status post motor vehicle accident.  A skull x-ray showed no fracture.  An inpatient treatment record cover sheet showed diagnoses of contusion of the left lower leg and abrasion to left lower leg with partial thickness skin loss.  The "Ground Mishap Report" showed that the parts of the body injured were "leg, ankle/toes."  In the Narrative section, a description of what happened is provided as told by the appellant.  There was no mention of a head injury.  Thus, while the September 1986 record shows that the Veteran had pain on the left side of her forehead, one does not necessarily have to conclude that the Veteran sustained a head injury in the accident.

Also, there was evidence to support the Board's finding that the Veteran's seizures (1) had not had their onset during service or (2) were otherwise due to service.  As to the former finding, the Board was clear in its May 1993 decision in stating that it did not find the Veteran credible.  It noted she had provided inconsistent statements and thus it was unwilling to accept her allegation that the seizures started in service.  For example, the Board pointed out the Veteran had reported to a Congressman that her seizures started in February 1987.  However, she also provided testimony that her seizures had begun soon after the September 1986 accident.  The Board pointed out that the service treatment records showed a specific finding that there was no loss of consciousness and that the Veteran was now claiming that she had a loss of consciousness and accorded more probative to the service treatment records than the Veteran's statements made in connection with a claim for compensation benefits.  

As to the latter finding, the Board noted that the physician, Dr. BB, who testified at the June 1990 RO hearing was unable to attribute the onset of the seizure disorder to a head injury in service, versus the congenital diagnosis that the Veteran had been given of arteriovenous malformation.  The hearing officer asked Dr. BB if head trauma could accelerate or cause additional problems.  He responded with the following:

I can't honestly answer that.  I, I don't know.  There is not a lot of data.  This is a problem that's been there; whether it occurred because of that or whether it was time it was going to kick off and start having a bunch of seizures; this is the common presenting time; it's, it's difficult to answer that question.  We don't commonly think that trauma causes the development of arteriovenous malformations.

See hearing transcript on page 6.  The hearing officer asked if the trauma could have hastened the onset of the seizures.  Dr. BB stated that "severe accidents" could cause bleeding to occur, but whether it could cause a seizure to develop at that point or whether they are going to start during that point was difficult to answer.  He stated the data "was unclear."  Id. at pages 5-6.

In an August 1991 letter, Dr. BB stated, "Clearly her arteriovenous malformation is congenital, but her onset of seizures occurred while on active duty and may have been precipitated by her motor vehicle accident."  

Here, there was evidence that the Veteran's seizures may have started as a result of a congenital defect, as opposed to the September 1986 accident.  Also, Dr. BB was relying on facts reported by the Veteran that she had had a seizure in October 1986 but did not seek medical treatment.  Again, the Veteran had reported she had her first seizure in February 1987 and then changed it to October 1986.  Thus, the facts relied upon by Dr. BB were of questionable credibility.

For the above reasons, the Board finds that there was evidence that supported the May 1993 Board's determination that the Veteran did not sustained a head injury in service and that her seizures either did not have their onset in service or were otherwise due to service.  Whether to grant or deny entitlement to service connection for a seizure disorder involved weighing of the evidence, which is what the 1993 Board did in the paragraphs quoted above from that decision (see pages 3-5 of this decision).  There, the Board chose to accord more probative value to the contemporaneous service treatment records as to whether or not the Veteran sustained a head injury and accorded the Veteran's statements and testimony as to when her seizures started essentially no probative value.  Such weighing reflects that the decision to deny entitlement to service connection for a seizure disorder was, at a minimum, debatable.  In such cases, where it is not absolutely clear that different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

The Board concludes that the appellant's contentions that the evidence in 1993 was "there" to establish that the seizure disorder had its onset in service rises to the level of a disagreement with how the facts were weighed in the May 1993 Board decision.  Under 38 C.F.R. § 20.1403(d)(3), a disagreement as to how the facts were weighed or evaluated is does not constitute clear and unmistakable error.  As a result, the Board finds that the May 7, 1993, Board decision, denying entitlement to service connection for a seizure disorder, was not clearly and unmistakably erroneous. 


ORDER

The motion for reversal or revision of the Board's May 7, 1993, decision denying entitlement to service connection for a seizure disorder on the basis of clear and unmistakable error is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



